                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

DANIEL NOTESTEIN, BLOCKTRADES
INTERNATIONAL, LTD., ANDREW
CHANEY, SZYMON LAPINSKI, ADAM
DODSON, ELMER LIN, DANIEL
HENSLEY, MICHAEL WOLF, MATHIEU
GAGNON, and MARTIN LEES,

                      Plaintiffs/Counter-
                      Defendants,
         v.

BITTREX, INC., and                                               Civil Action No.: 7:20CV00342

                      Defendant/Counter-Plaintiff
                      and Counter-Defendant,
J. DOES,

                       Defendants.
--------------------------------------------------------

BITTREX, INC.,

                      Defendant/Counter-Plaintiff
                      and Counter-Defendant,
         v.

STEEMIT, INC.,

                       Third-Party
                       Defendant/Counter- and
                       Third-Party Plaintiff.
--------------------------------------------------------

STEEMIT, INC.,

                      Third-Party
                      Defendant/Counter- and
                      Third-Party Plaintiff,
         v.

BITTREX, INC.,

                      Defendant/Counter-Plaintiff
                      and Counter-Defendant,
                      and

JOHN DOES 1-10,

                      Third-Party Defendants.




                                                           -1-
   STEEMIT, INC.’S AND BITTREX, INC.’S [PROPOSED] STIPULATION TO STAY
       CLAIMS AND PROCEEDINGS AS BETWEEN THOSE TWO PARTIES

        IT IS HEREBY STIPULATED, by and among Third-Party Defendant/Counter- and

Third-Party Plaintiff Steemit, Inc. (“Steemit”), and Defendant/Counter-Plaintiff/Counter-

Defendant Bittrex, Inc. (“Bittrex”), through the undersigned counsel, as follows:

        WHEREAS, this action arises from an purported hack of two types of digital currency,

one type known as “STEEM” and the other known as “Steem Blockchain Dollars” (“SBD”). On

May 20, 2020, upon information and belief, an unknown person or persons removed digital

currency from an online “wallet” called “community321” and transferred that currency to

Bittrex, a digital currency exchange. Steemit, as detailed in its responsive pleading in this action

(ECF No. 28), alleges that it is the rightful owner of the currency, or “tokens,” located in the

community321 wallet.

        WHEREAS, Plaintiffs/Counter-Defendants Daniel Notestein, BlockTrades International,

Ltd., Andrew Chaney, Szymon Lapinski, Adam Dodson, Elmer Lin, Daniel Hensley, Michael

Wolf, Mathieu Gagnon, and Martin Lees (collectively, “Plaintiffs”) thereafter initiated this

action. Plaintiffs claim to be the rightful owners of a portion of the proceeds of the purported

hack. See Dkt. 1. Approximately 23,627,501 STEEM and 427 SBD was transferred to Bittrex by

an unknown person or persons. Of the total amount transferred, Plaintiffs have purported to

assert a claim of ownership to approximately “6,999,300 of the STEEM and at least 250 of the

[SBD],” about one-third of the proceeds of the purported hack (the “Disputed Tokens”). ECF

No. 15-2 ¶ 5.1



1 Only certain of Plaintiffs have provided information to Bittrex that purports to show their claim to ownership of
some portion of the STEEM and SBD deposited into Bittrex’s Steem wallet by the purported hacker. See ECF No.
15-2 ¶¶ 3-5. It is not currently clear from the Complaint what portion of the total 23,627,501 STEEM and 427 SBD
to which Plaintiffs claim to be entitled. For this reason, the number of Disputed Tokens and, by extension, the
number of Non-Disputed Tokens is currently unclear to Bittrex.




                                                        -2-
        WHEREAS, to date, no party other than Steemit has asserted a claim to the balance of

tokens transferred to Bittrex, i.e., the approximately 16,628,201 STEEM and 177 SBD remaining

(collectively, the “Non-Disputed Tokens”).

        WHEREAS, Plaintiffs have demanded that Bittrex return to them all of the Disputed

Tokens and Steemit has demanded that Bittrex return all tokens transferred from the purportedly

hacked “community321” wallet to Bittrex, including both the Disputed Tokens and the Non-

Disputed Tokens.

        WHEREAS, while Bittrex makes no claim to ownership of either the Disputed Tokens or

the Non-Disputed Tokens, it has declined to return any portion of STEEM or SBD to Plaintiffs

or Steemit during the pendency of this action, as Bittrex believes that doing so could potentially

expose it to liability;

        WHEREAS, Plaintiffs commenced this action on June 16, 2020, against Bittrex and a

John Doe defendant only, asserting purported claims to the Disputed Tokens. ECF No. 1. On

July 15, 2020, Bittrex answered and also asserted an Interpleader Counterclaim and Third-Party

Claim (the “Interpleader Claim”), against Plaintiffs and Steemit respectively, through which

Bittrex currently seeks to interplead only the Disputed Tokens, depositing them with the

Court while ownership is adjudicated. ECF No. 7. Bittrex filed a Motion for Interpleader Deposit

of the Disputed Tokens on August 4, 2020 (ECF No. 14), which remains pending at this time. On

August 5, 2020, Plaintiffs answered and also moved to dismiss Bittrex’s Interpleader Claim

(ECF Nos. 16-17), while, on August 18, 2020, opposing Bittrex’s Motion for Interpleader

Deposit (ECF No. 20). Bittrex amended its answer and Interpleader Claim on August 19, 2020

(ECF No. 21), and Plaintiffs responded by filing an amended answer and amended motion to

dismiss on September 21, 2020 (ECF Nos. 24-25). On September 22, 2020, Steemit appeared in




                                                -3-
the action, answering the Interpleader Claim and asserting counterclaims against Bittrex and

third-party claims against John Does 1-10. ECF No. 28. Steemit counterclaimed against

Bittrex solely on the basis of Bittrex’s retention of the Non-Disputed Tokens, asserting a

claim for injunctive relief and claims for detinue and conversion. Currently, Bittrex’s deadline to

respond to Steemit’s three counterclaims is December 11, 2020. ECF No. 48;

       WHEREAS, Steemit and Bittrex agree that the threshold and likely dispositive issues in

this case are: (1) the propriety of the aforementioned May 20, 2020 removal of digital currency

from the “community321” wallet; and (2) adjudication as between Plaintiffs and Steemit of

ownership rights to the Disputed Tokens. Resolution of one or both of those issues will guide

how Bittrex handles disposition of the Non-Disputed Tokens;

       WHEREAS, Steemit and Bittrex agree that, during the pendency of proceedings

concerning the ownership of the Disputed Tokens, a continuance of Bittrex’s responsive

pleading deadline and a stay of further proceedings as between Steemit and Bittrex concerning

the Non-Disputed Tokens will achieve efficiency for the parties and the Court. A continuance

and stay also will achieve fairness for any potential claimants to the Non-Disputed Tokens other

than Steemit, in the event an additional claimant or claimants comes forward during the

pendency of proceedings concerning the Disputed Tokens;

       WHEREAS, Steemit and Bittrex agree that any stay is without prejudice to any claims

that they may have respecting the Non-Disputed Tokens and shall toll any limitations period for

any such claims or causes of action related to the Non-Disputed Tokens as to each of them, but

agree that Steemit will not seek damages for any diminution of value of the Non-Disputed

Tokens that occurs during the pendency of any stay, and Bittrex agrees that any stay will not

affect its obligation to respond to and participate in discovery sought in this matter outside of the




                                                 -4-
counterclaims; and

       NOW THEREFORE, Steemit and Bittrex stipulate and agree, subject to the Court’s

approval, to stay any responses and all motion practice, discovery, and all other proceedings with

respect to Steemit’s three counterclaims against Bittrex, including any interpleader action by

Bittrex with respect to the Non-Disputed Tokens. For good reason and on motion by either party,

or by further joint stipulation of the parties, the stay may be lifted by order of the Court, or as

otherwise ordered by the Court, with the matter resuming thirty (30) days after any such order

issues. Except as otherwise noted, the foregoing is without prejudice to Bittrex’s right to seek to

interplead the Non-Disputed Tokens or otherwise and any claims or causes of actions Steemit

may have.




                                                 -5-
 Dated: December 11, 2020                       Dated: December 11, 2020

 BITTREX, INC.                                  STEEMIT, INC.
 By: /s/J. Benjamin Rottenborn                  By: /s/ Michael S. Dicke
     Of Counsel                                     Michael S. Dicke (Cal. Bar No. 158187)
     J. Benjamin Rottenborn (VSB No.                (admitted pro hac vice)
     84796)                                         Catherine Kevane (Cal. Bar No. 215501)
     WOODS ROGERS PLC                               (admitted pro hac vice)
     P.O. Box 14125                                 Jennifer C. Bretan (Cal. Bar. No. 233475)
     10 South Jefferson Street, Suite 1400          (admitted pro hac vice)
     Roanoke, VA 24011                              Casey O’Neill (Cal. Bar No. 264406)
     Phone: (540) 983-7540                          (admitted pro hac vice)
     brottenborn@woodsrogers.com                    FENWICK & WEST LLP
                                                    555 California Street, 12th Floor
     MCNAUL EBEL NAWROT &                           San Francisco, CA 94114
     HELGREN PLLC                                   Telephone: (415) 875-2300
     Gregory J. Hollon                              Fax: (415) 281-1350
     (admitted pro hac vice)                        mdicke@fenwick.com
     Claire Martirosian                             ckevane@fenwick.com
     (admitted pro hac vice)                        jbretan@fenwick.com
     600 University Street, Suite 2700              coneill@fenwick.com
     Seattle, WA 98101
     Phone: (206) 467-1816                          Michael J. Finney (VSB No. 78484)
     ghollon@mcnaul.com                             GENTRY LOCKE
     cmartirosian@mcnaul.com                        10 Franklin Road S.E., Suite 900
                                                    P.O. Box 40013
     Counsel for Bittrex, Inc.                      Roanoke, Virginia 24022-0013
                                                    Phone: (540) 983-9300
                                                    Fax: (540) 983-9400
                                                    finney@gentrylocke.com

                                                    Counsel for Steemit, Inc.




PURSUANT TO STIPULATION, IT IS SO ORDERED

Dated:                              ____________________________
                                    Hon. Glen. E. Conrad
                                    Chief United States District Judge




                                             -6-
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December 2020, a true and correct copy of the

foregoing was filed with the Clerk of Court using the CM/ECF system, which provided electronic

service to all counsel of record.


                                                      /s/ Claire Martirosian
                                                        Claire Martirosian




                                             -7-
